







FIRST AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made and entered into by and between Washington Prime Group
Inc., an Indiana corporation (the “Company”), and Robert P. Demchak
(“Executive”), effective as of February 21, 2017.


WHEREAS, the Company and Executive are parties to an amended and restated
employment agreement, dated as of January 31, 2017, effective as of January 1,
2017 (the “Employment Agreement”) (capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Employment Agreement);
and


WHEREAS, the Company and Executive now desire to amend the Employment Agreement
to reflect Executive’s continued employment on the terms and subject to the
conditions set forth herein;


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1. Terms of Employment.    Section 2(b)(iii)(A) and (B) of the Employment
Agreement are hereby deleted in their entirety and replaced as follows:


“(A)    2017 Performance Award Grant. On the date on which 2017 annual equity
awards are granted to the Company’s senior executives, the Executive shall
receive a grant of performance stock units of the Company (“PSUs”) issued under
the 2014 Plan (the “2017 PSU Award”). The target number of PSUs granted to the
Executive shall be determined by dividing Two Hundred Fifty Thousand Dollars
($250,000) by the Fair Market Value of the Company’s Common Stock on the date of
grant. For purposes of this Agreement, “Fair Market Value” means the closing
price per share of the Common Stock on the applicable date for purposes of such
determination hereunder, as reported on the New York Stock Exchange. The PSUs
shall be subject to the terms and conditions of the 2014 Plan and a Performance
Stock Unit Award Agreement (the “2017 PSU Award Agreement”), which 2017 PSU
Award Agreement shall be substantially in the form of agreements relating to
annual performance-based awards granted to other executives of the Company, with
such changes therein that are necessary to conform the Executive’s 2017 PSU
Award Agreement to the terms of this Section 2 and the terms set forth on
Schedule A annexed hereto, and other changes therein as the Committee deems
appropriate, provided that no terms of the 2017 PSU Award Agreement shall be
inconsistent with the terms of this Agreement. The actual number of PSUs earned
may range from 0% to 150% of the target number, based on achievement of the
applicable performance criteria over a three-year performance period, as will be
established by the Committee in its sole discretion, subject to the terms and
conditions of the 2014 Plan. During the period following grant and prior to
settlement, dividend equivalents will accrue with respect to the number of PSUs
that actually vest at the end of the applicable performance period pursuant to
the 2017 PSU Award corresponding to the amount of any dividends paid by the
Company to the Company’s shareholders for the applicable dividend payment dates.
Such dividend equivalents will be paid to the Executive at the time the PSU is
settled. Except as otherwise provided in this Agreement or the applicable award
agreement, to receive vested PSUs (and the related dividend equivalents), the
Executive must be employed through the end of the applicable performance and
vesting period, and be in continued compliance with the provisions of Section 8
of this Agreement.




1

--------------------------------------------------------------------------------





(B)    2017 Time-Based Award Grant. On the date on which 2017 annual equity
awards are granted to the Company’s senior executives, the Executive shall
receive a grant of RSUs, issued under the 2014 Plan (the “2017 RSU Award”, and
together with the 2017 PSU Award, the “2017 Award”). The number of RSUs to be
issued shall be determined by dividing Two Hundred Fifty Thousand Dollars
($250,000) by the Fair Market Value of the Company’s Common Stock on the date of
grant. The RSUs shall be subject to the terms and conditions of the 2014 Plan
and a Restricted Stock Unit Award Agreement (the “2017 RSU Award Agreement”;
and, together with the 2017 PSU Award Agreement, the “2017 Award Agreements”),
which shall be substantially in the form of agreements relating to annual
time-based awards granted to other executives of the Company, with such changes
therein that are necessary to conform the Executive’s 2017 RSU Award Agreement
to the terms of this Section 2 and other changes therein as the Committee deems
appropriate, provided that no terms of the 2017 RSU Award Agreement shall be
inconsistent with the terms of this Agreement. Vesting of the RSUs that comprise
the 2017 RSU Awards shall be time-based and shall vest (and be settled on such
vesting date) in three equal tranches of RSUs on each anniversary of the date of
grant, subject to the Executive’s continued employment with the Company through
each vesting date and his continued compliance with the provisions of Section 8
of this Agreement. During the period prior to vesting, dividend equivalents will
be paid with respect to the RSUs granted pursuant to the 2017 RSU Award
corresponding to the amount of any dividends paid by the Company to the
Company’s shareholders for the applicable dividend payment date. Such dividend
equivalents will be paid to the Executive when the corresponding dividend is
paid to the Company’s stockholders.”


2.    Acknowledgement. Executive hereby acknowledges and agrees that nothing in
this Amendment shall constitute “Good Reason” under the Employment Agreement.


3.    Entire Agreement. Except as otherwise provided herein, the Employment
Agreement shall remain unaltered and of full force and effect.


[SIGNATURE PAGE FOLLOWS]




2

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
ROBERT P. DEMCHAK
 
/s/ Robert P. Demchak
 
WASHINGTON PRIME GROUP INC.
 
 
By:
 
/s/ Mark E. Yale
 
 
Name:
 
Mark E. Yale
 
 
Title:
 
Executive Vice President and Chief Financial Officer





[Signature Page - R. Demchak First Amendment to Amended and Restated Employment
Agreement]




3

--------------------------------------------------------------------------------







Schedule A




2017 Grants


The 2017 RSU Grant shall be $150,000 in grant-date fair value and shall vest in
three equal annual installments.


The target value of the 2017 PSU Grant shall be $150,000 and shall include the
following terms:


•
PSUs tied to a three-year prospective TSR relative to the Company's retail REIT
peer group.



•
Payout Schedule:





WPG 3-Year TSR %-ile Rank
Earned Share Units
(% of Target)
<30th Percentile
0%
30th Percentile
25%
40th Percentile
50%
50th Percentile
75%
60th Percentile
100%
70th Percentile
125%
80th Percentile
150%



Number of earned share units is linearly interpolated for performance between
levels.




•
Payouts limited to 100%% of target if absolute TSR is negative.





4